IN THE COURT OF APPEALS OF IOWA

                                      No. 18-1042
                               Filed September 12, 2018


IN THE INTEREST OF N.Y. and F.Y.,
Minor Children,

B.Y., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jones County, Deborah F. Minot,

District Associate Judge.



      A mother appeals the juvenile court decision terminating her parental rights.

AFFIRMED.




      Kristin L. Denniger, Cedar Rapids, for appellant mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Andrew R. Wiezorek of Jacobsen, Johnson & Wiezorek, PLC, Cedar

Rapids, guardian ad litem for minor children.




      Considered by Potterfield, P.J., and Bower and McDonald, JJ.
                                            2


BOWER, Judge.

       A mother appeals the juvenile court decision terminating her parental rights.

We find there is clear and convincing evidence in the record to support termination

of the mother’s parental rights, termination of her rights is in the children’s best

interests, and the mother has not met her burden to establish an exception to

termination should be applied. We affirm the decision of the juvenile court.

       I.     Background Facts & Proceedings

       B.Y., mother, and F.Y., father, are the parents of N.Y., born in 2015, and

F.Y., born in 2017. The family came to the attention of the Iowa Department of

Human Services (DHS) due to extensive domestic violence in the home. On

April 28, 2017, N.Y. was adjudicated to be a child in need of assistance (CINA),

pursuant to Iowa Code section 232.2(6)(c)(2) (2017). The juvenile court also

entered an order prohibiting the father from having contact with the child.1

       N.Y. was removed from the parents’ care on May 31, based on the court’s

finding, “removal of the child from the home is necessary to avoid imminent danger

to the child’s life or health, due to the child’s mother having contact with the father

and allowing the father to have contact with the child in violation of no contact

orders.” N.Y. was placed with the maternal grandfather.

       In July and August, while she was pregnant with F.Y., the mother tested

positive for methamphetamine.        After F.Y. was born, a no-contact order was

entered prohibiting the father from having contact with the child.             F.Y. was

adjudicated CINA on January 19, 2018. F.Y. remained in the mother’s care.


1
   Additionally, there was a no-contact order in a pending criminal action prohibiting the
father from having contact with the mother.
                                          3


       The mother made progress with services and on February 26, the juvenile

court permitted her to have a trial home placement with N.Y. where he was living

with the maternal grandfather. Within a few days, however, the mother and father

surreptitiously left the state with the children. They were picked up in Kansas by

law enforcement officials. The mother told officers she willingly left with the father.

The children were removed from the parents’ care, and placed in sequestered

foster care. The parents’ visitation was suspended. Both parents were found to

be in contempt of the no-contact orders and were sent to jail. Additionally, both

parents were charged with child endangerment.2

       On April 10, the State filed a petition to terminate the parents’ rights. At the

termination hearing, the mother and father testified they had been in violation of

the no-contact orders throughout most of the CINA case. The mother also testified

she told social workers she had been complying with services for domestic abuse

and therapy, but did not actually attend those services. The mother was in jail at

the time of the hearing and stated she expected to be released in June 2018. The

father testified he expected to be released in six to eight months.

       The juvenile court terminated the mother’s parental rights to N.Y. under

section 232.116(1)(d), (h), and (i) (2018) and to F.Y. under section 232.116(1)(d)

and (i).3 The court found termination of the mother’s parental rights was in the

children’s best interests, noting “[s]he has little to no insight into the effect her

decisions have had upon herself, much less her children.” The court declined to


2
    In addition, the father’s probation was revoked and he was sentenced to prison for
seven years.
3
    The father’s parental rights were also terminated. At the hearing, he conceded his
rights should be terminated and he did not appeal.
                                        4


apply the exception to termination found in section 232.116(3)(c), finding

termination would not be detrimental to the children based on the closeness of the

parent–child relationship. The mother appeals the juvenile court’s decision.

      II.      Standard of Review

      The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).        Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa 2006).

Where there is clear and convincing evidence, there is no serious or substantial

doubt about the correctness of the conclusion drawn from the evidence. In re D.D.,

653 N.W.2d 359, 361 (Iowa 2002).         The paramount concern in termination

proceedings is the best interests of the children. In re L.L., 459 N.W.2d 489, 493

(Iowa 1990).

      III.     Sufficiency of the Evidence

      The mother claims there is not sufficient evidence in the record to support

termination of her parental rights.     She contests termination under section

232.116(1)(d), (h), and (l). The mother’s rights, however, were not terminated

under section 232.116(1)(l).      Her rights were terminated under section

232.116(1)(d), (h), and (i).   She has not raised an argument contesting the

termination under section 232.116(1)(i), and therefore, has waived this issue on

appeal. See Iowa R. App. P. 6.903(2)(g). “When the juvenile court terminates

parental rights on more than one statutory ground, we may affirm the juvenile

court’s order on any ground we find supported by the record.” In re A.B., 815
                                          5


N.W.2d 764, 774 (Iowa 2012). We affirm the termination of the mother’s parental

rights under section 232.116(1)(i).4

       IV.    Best Interests

       The mother claims termination of her parental rights is not in the children’s

best interests. She states she has good parenting skills and the only problem was

the continuing presence of the father. She states now that the father is in prison,

she has the ability to safely parent the children.

       “Even after we have determined that statutory grounds for termination exist,

we must still determine whether termination is in the children’s best interests.”

A.B., 815 N.W.2d at 776. We “give primary consideration to the child’s safety, to

the best placement for furthering the long-term nurturing and growth of the child,

and to the physical, mental, and emotional condition and needs of the child.” Iowa

Code § 232.116(2); see also In re P.L., 778 N.W.2d 33, 39 (Iowa 2010).

       Throughout these proceedings the mother continually placed her

relationship with the father above the safety of the children. The father was very

violent and had a long history of domestic abuse involving the mother. Rather than

comply with the no-contact orders or utilize her safety plan, she allowed the father




4
     Section 232.116(1)(i) provides for termination of parental rights in the following
circumstances:
               (1) The child meets the definition of child in need of assistance
       based on a finding of physical or sexual abuse or neglect as a result of the
       acts or omissions of one or both parents.
               (2) There is clear and convincing evidence that the abuse or neglect
       posed a significant risk to the life of the child or constituted imminent danger
       to the child.
               (3) There is clear and convincing evidence that the offer or receipt
       of services would not correct the conditions which led to the abuse or
       neglect of the child within a reasonable period of time.
                                          6


to have contact with the children. At times, the mother would ask for the no-contact

orders to be dismissed, stating she wanted the children to have a relationship with

the father. At the termination hearing, she testified, “All I know is when I do what

[F.Y.] wants me to, my kids are safe.” We agree with the juvenile court’s statement

the mother “has repeatedly placed [the children] in imminent danger due to her

violent, dependent, and unhealthy relationship with [F.Y.] and has acted in wanton

and willful disregard of the children’s safety.” We conclude termination of the

mother’s parental rights is in the children’s best interests.

       V.     Exception

       The mother claims the juvenile court should refrain from terminating her

parental rights due to the closeness of the parent–child relationship, citing section

232.116(3)(c). The exceptions to termination in section 232.116(3) are permissive,

not mandatory. In re A.S., 906 N.W.2d 467, 475 (Iowa 2018). “We may use our

discretion, ‘based on the unique circumstances of each case and the best interests

of the child, whether to apply the factors in this section to save the parent–child

relationship.’” Id. (citation omitted). The Iowa Supreme Court has stated, “[O]nce

the State has proven a ground for termination, the parent resisting termination

bears the burden to establish an exception to termination.” Id. at 476.

       We determine the mother has not met her burden to establish the exception

in section 232.116(3)(c) applies for the court to decline to terminate her parental

rights based on the closeness of the parent–child relationship. As the juvenile

court noted, “severing the mother–child relationships will not be more detrimental

than the emotional distress already visited upon these children by their mother.”
                                          7


          We affirm the juvenile court’s decision terminating the mother’s parental

rights.

          AFFIRMED.